Citation Nr: 0947271	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-24 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for left orchiectomy 
(removal of left testicle).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran did not sustain an injury or disease to his left 
testicle during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
orchiectomy (removal of left testicle) have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for left orchiectomy (removal of left 
testicle).  Initially, it is noted that VA has a duty to 
notify and assist claimants in substantiating claims for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a June 
2006 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  The same 
letter also explained how disability evaluations and 
effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.

The Board finds that no examination is necessary here.  VA 
must provide a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary to adjudicate the 
claim because the evidence does not satisfy the second 
element discussed above (in-service incurrence of disease or 
injury).  The Veteran's service treatment records are void of 
any complaints of, treatment for, or diagnosis of any 
condition related to his left testicle.  The Board finds 
(discussed in more detail below) that the evidence of record 
does not establish that it is at least as likely as not that 
the Veteran had an injury or disease related to his left 
testicle during service.  Therefore, an examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board also notes that a medical examination would serve 
no useful purpose in this case, because one of the required 
elements to establish service connection (discussed in more 
detail below) is an in-service disease or injury.  Because 
that element is lacking here, there is no possibility that 
the Veteran's claim for service connection for left 
orchiectomy (removal of left testicle) could be substantiated 
merely by virtue of a medical examination.  Accordingly, the 
Board finds that the Veteran's claim was not prejudiced by 
the lack of a VA examination.

In short, VA has fulfilled its duty to assist in every 
respect.


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  Congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).

The Veteran contends he is entitled to service connection for 
left orchiectomy (removal of left testicle).  His left 
testicle was surgically removed in November 1996 when, many 
years after service, he continued to experience pain in his 
left testicle that, he avers, was related to his original in-
service injury.  The record leaves no doubt that the Veteran 
suffered an in-service injury to one of his testicles.  The 
issue hinges on whether his in-service injury was to his 
right testicle or his left testicle.  The Veteran contends 
that he injured his left testicle during service when he was 
lifting and moving 55-gallon drums.  A day or two after 
moving the drums, he noticed pain and swelling in his left 
testicle and sought medical treatment.

Service treatment records confirm that the Veteran was 
treated for a testicular condition, but they indicate that he 
was treated for his right testicle, not his left.  The 
Veteran concedes that service treatment records show that he 
was treated only for his right testicle.  Nevertheless, he 
insists that he has never had-during or since service-any 
problems with his right testicle.  He concludes, therefore, 
that the attending service medical personnel made a clerical 
error in describing the affected testicle as the right, 
instead of the left, testicle.  The Veteran presented 
testimony to this effect during a hearing held in August 
2008.  

Turning to the relevant evidence of record, service treatment 
records reveal that on September 3, 1970, the Veteran 
presented complaining, among other things, of a swollen right 
testicle and pain in his right groin.  Later the same day, he 
developed acute right scrotal pain.  Examination revealed a 
tender, swollen right scrotal mass and an absent left 
testicle.  The Veteran stated that his left testicle was 
migratory and believed that his "sac never obliterated."  
The examiner diagnosed the Veteran with (1) right 
epididymitis (swelling of the epididymis, the tube that 
connects the testicle with the vas deferens) and (2) an 
undescended left testicle.

The Veteran was hospitalized from September 4, 1970, to 
September 12, 1970, for treatment of his testicular 
condition.  A discharge note dated September 12, 1970, 
reveals that upon admission to the hospital, the Veteran's 
condition included swelling and tenderness in his right 
testicle, and a history of a migratory left testicle.  
Physical examination upon discharge from the hospital 
revealed that the Veteran's condition was essentially 
negative except for tender right scrotal mass; tender, 
inflamed, right epididymis; and left testicle in canal.  

Other than what is described above, service treatment records 
are void of any complaints of, treatment for, or diagnoses of 
conditions related to testicular problems.  The separation 
examination, specifically, is also void of any complaints or 
findings of a testicular condition.

Turning to the post-service medical evidence, a private 
medical record reveals that the Veteran's left testicle was 
surgically removed in November 1996-concurrently with a 
surgical repair of a large left inguinal hernia that 
protruded down to the scrotal neck.  The Veteran's left 
testis was described as small, atrophic, and palpable high in 
the scrotal neck in an undescended position.

After reviewing all the evidence, the Board is unable to 
grant the claim for service connection because it finds that 
the preponderance of the evidence shows that the Veteran did 
not suffer from a left testicular condition during service.  
The service treatment records describe one testicle that was 
swollen and tender (right testicle) and one that was 
undescended or absent (left testicle).  The testicle that was 
eventually removed was the undescended left testicle.

The Board finds that it is less likely than not that the 
service medical personnel attending to the Veteran's 
testicular condition during service would have inadvertently 
and repeatedly identified the wrong testicle as being 
symptomatic, particularly when the asymptomatic testicle was 
in an undescended position.  In sum, the Board finds that the 
evidence, taken as a whole, does not support the Veteran's 
argument that a clerical error was made on his service 
treatment records.  Because the evidence does not support a 
finding of an in-service injury to the left testicle, the 
Board is unable to grant the Veteran's claim for service 
connection.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).







ORDER

Entitlement to service connection for left orchiectomy 
(removal of left testicle) is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


